DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to Application filed on 07/24/2019.

Claim Objections
Claims 1, 3, 12, and 14 are objected to because of the following informalities: 
Claim 1, All “--” and “-” should be removed, L. 15 “, ,” should be “,”;
Claim 3, L. 1 “A The combustion chamber” should be “The combustion chamber”;
Claim 5, L.3 “connecting 5them respectively” should be “connecting respectively”
Claim 12, All “--” and “-” should be removed;
Claim 14, All “--” and “-” should be removed;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 1: Claim 1 recites the limitation “to protect it”, it is not clear to which claim element “it” refer, yielding indefiniteness. To further advance prosecution the limitation above is interpreted as “to protect the bottom chamber”
Claim 1 recites the limitation “a first metal inner connecting wall and a first metal outer connecting wall connecting together respectively the cover and the first metal inner connecting wall, and the cover and the first metal outer connecting wall, and to which are attached:  the chamber bottom, and  20 said inner and outer walls, respectively”. It is not clear how the first metal inner/outer connecting wall can be connected to themselves, as well as to which element the term “to which” refers, yielding indefiniteness. To further advance prosecution the limitation above is interpreted as “a first metal inner connecting wall and a first metal outer connecting wall connecting together respectively the cover and the inner wall, and the cover and the outer wall, and attaching the chamber bottom, and  20said inner and outer walls, respectively”.
Regarding Claim 8: Claim 8 recites the limitation “washers through which said injection devices pass, such as the sheaths” the meaning and/or reference corresponding to the terms “such as the sheaths” are not clear, yielding indefiniteness. To further advance prosecution the limitation above is interpreted as “washers through which said injection devices pass”.
Regarding Claims 2-16:  Claims 2-16 are also rejected for being dependent on rejected Claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


	Claims 1-5, 7, 10-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2016/0215980).
	Regarding Claim 1: Chang discloses a combustion chamber (26; Fig. 2) for a gas turbomachine (20; Fig. 1), the combustion chamber comprising:  5- an inner wall (see annotated figure 980’) and an outer wall (see annotated figure 980’), - a chamber bottom (122; Fig. 2) extending between said inner and outer walls (see annotated figure 980’) and comprising first openings (110; Fig. 3) for mounting on said chamber bottom fuel injection devices (112; Fig. 2) adapted for injecting fuel (“fuel”, not labeled, [0046]) through said first openings, and 
- a heat shield (106,; Fig. 2) arranged downstream of the chamber bottom (see annotated figure 980’), to protect it 10thermally ( see [004-5, 0052] wherein 100 and a fortiori 106, is made of ceramic to provide thermal protection), and having second openings (see annotated figure 980’) for passing the fuel injection devices therethrough, wherein said inner and outer walls and said heat shield form a one-piece assembly (100, Fig. 2, and [0053]), and the combustion chamber further comprises: - a cover (see annotated figure 980’) extending upstream of the chamber bottom, and  15- a first metal inner connecting wall (see annotated figure 980’) and a first metal outer connecting wall (see annotated figure 980’) connecting together respectively the cover (see 121 providing connection) and the inner wall (see 125 providing connection), and the cover (see 121 providing connection)  and the outer wall (see 121 providing connection)  and attaching the chamber bottom, and  20said inner and outer walls(see 121 and 125 providing connection to the inner and outer walls).

    PNG
    media_image1.png
    739
    816
    media_image1.png
    Greyscale

	Regarding Claim 2: Chang discloses all the limitations of Claim 1,  as stated above, and further discloses said one-piece assembly is made of a refractory material (see [004-5, 0052] wherein 100 is made of ceramic).
	Regarding Claim 3: Chang discloses all the limitations of Claim 1, as stated above, and further discloses the heat shield of said one-piece assembly is completely solid, except at a location of said second 25openings, said heat shield being thus deprived of cooling air passage openings towards the inner and/or outer walls (see Figs. 2-3, wherein 100 is without is solid piece without hole besides 110).
	Regarding Claim 4: Chang discloses all the limitations of Claim 1, as stated above, and further discloses except the first openings, the chamber bottom is completely solid, thus being deprived of 200592.001 14/121531968v.121 cooling air passage openings towards the heat shield of the one-piece assembly (see Figs. 2-3 and annotated figure 980’, wherein 122 is without is solid piece without hole besides the first opening).
	Regarding Claim 7: Chang discloses all the limitations of Claim 1, as stated above, and further discloses wherein the attachments between the chamber bottom, the cover and either the first metal inner 20connecting wall or the first metal outer connecting wall include screw-nut connections (121; Fig. 2).
	Regarding Claim 10: Chang discloses all the limitations of Claim 1, as stated above, and further discloses wherein the chamber bottom defines a ring (due to the symmetry  of combustor around the axis A the chamber bottom forms a ring; see Fig. 4 for matching shape of the liner) formed by a circumferential succession of sectors (due to the symmetry  of combustor around the axis A, the chamber bottom is forms by a circumferential succession of  identical part, see ; see Fig. 4 for matching shape of the liner, as well as Fig. 8 and [064] of the Applicant specification describing these sectors) each comprising a solid radial wall (see annotated figure 980’), excluding the first openings, extended upstream 10by outer and inner fixing edges (see annotated figure 980’).
	Regarding Claim 11: Chang discloses a gas turbomachine (20; Fig. 1) for an aircraft (“aircraft”, not labeled, [0039]), provided with the combustion chamber according to claim 1 (see rejection above).
	Regarding Claim 12: Chang discloses a combustion chamber (26; Fig. 2) for a gas turbomachine (20; Fig. 1), the combustion chamber comprising:  5- an inner wall (see annotated 
- a heat shield (106,; Fig. 2) arranged downstream of the chamber bottom (see annotated figure 980’), to protect it 10thermally ( see [004-5, 0052] wherein 100 and a fortiori 106, is made of ceramic to provide thermal protection), and having second openings (see annotated figure 980’) for passing the fuel injection devices therethrough, wherein said inner and outer walls and said heat shield form a one-piece assembly (100, Fig. 2, and [0053]), and the chamber bottom forms a ring (due to the symmetry  of combustor around the axis A the chamber bottom forms a ring; see Fig. 4 for matching shape of the liner) comprising a circumferential succession of sectors (due to the symmetry  of combustor around the axis A, the chamber bottom is forms by a circumferential succession of  identical part, see ; see Fig. 4 for matching shape of the liner, as well as Fig. 8 and [064] of the Applicant specification describing these sectors).
	Regarding Claim 13: Chang discloses all the limitations of Claim 12,  as stated above, and further discloses said one-piece assembly is made of a refractory material (see [004-5, 0052] wherein 100 is made of ceramic).182
	Regarding Claim 5:  Chang discloses all the limitations of Claim 12, as stated above, and further discloses a first metal inner connecting wall (see annotated figure 980’) and a first metal outer connecting wall (see annotated figure 980’) connecting them respectively the chamber bottom (see 121 providing connection) and the inner wall (see 125 providing connection), and the chamber bottom (see 121 providing connection)  and the outer wall (see 121 providing connection).

	Regarding Claim 14: Chang discloses a combustion chamber (26; Fig. 2) for a gas turbomachine (20; Fig. 1), the combustion chamber comprising:  5 an inner wall (see annotated figure 980’) and an outer wall (see annotated figure 980’), a chamber bottom (122; Fig. 2) extending between said inner and outer walls (see annotated figure 980’) and comprising first openings (110; Fig. 3) for mounting on said chamber bottom fuel injection devices (112; Fig. 2) adapted for injecting fuel (“fuel”, not labeled, [0046]) through said first openings, and 
 a heat shield (106,; Fig. 2) arranged downstream of the chamber bottom (see annotated figure 980’), to protect it 10thermally ( see [004-5, 0052] wherein 100 and a fortiori 106, is made of ceramic to provide thermal protection), and having second openings (see annotated figure 980’) for passing the fuel injection devices therethrough, wherein said inner and outer walls and said heat shield form a one-piece assembly (100, Fig. 2, and [0053]), wherein the combustion chamber further comprises a first metal inner 10connecting wall ((see annotated figure 980’)) and a first metal outer connecting wall (see annotated figure 980’)) which the chamber bottom (see 126) and the one-piece assembly (see 125 that provides attachment) are attached to.
	Regarding Claim 16: Chang discloses all the limitations of Claim 14,  as stated above, and further discloses said one-piece assembly is made of a refractory material (see [004-5, 0052] wherein 100 is made of ceramic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 6 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of De Sousa (US 2007/0186558).
Regarding Claim 6: Chang discloses all the limitations of Claim 1, as stated above, and further discloses a second metal inner connecting wall (see annotated figure 980’) and a second metal outer connecting wall (see annotated figure 980’), 10having respectively an inner connecting flange wall (109b; Fig. 2) and an outer connecting flange wall (109a; Fig. 2), for connections respectively, between: said inner wall and an inner structure ( the inner wall is necessarily in contact with an inner structure) and said outer wall and an outer structure (the outer wall is necessarily in contact with an outer structure).
Chang is silent regarding the inner structure being a casing and/or a part of a nozzle of the turbomachine, and/or a downstream arm of an air diffuser of the turbomachine, and/or 15an inner web attached to said downstream arm; and the outer structure being another part of said nozzle and/or an outer casing of the turbomachine.
However, De Sousa teaches a combustion chamber (“combustion chamber”, not labeled, Abstract) for a gas turbomachine (“turbomachine”, not labeled, [0001]), the combustion chamber comprising:  5an inner wall (26, Fig. 1); an outer wall (28, Fig. 1);  and a chamber bottom (30, Fig. 1); a second metal inner connecting wall (see annotated figure 558’) and a second metal outer connecting wall (see annotated figure 558’), 10having respectively an inner connecting flange wall (see annotated figure 558’) and an outer connecting flange wall (see annotated figure 558’), for connections respectively, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the inner and outer structures of Chang to be a part of a nozzle of the turbomachine and another part of said nozzle, respectively, as taught by De Souza, in order to guide the combustion gases exiting the combustion chamber towards the turbine nozzle.

    PNG
    media_image2.png
    585
    726
    media_image2.png
    Greyscale

Regarding Claim 15: Chang discloses all the limitations of Claim 14, as stated above, and further discloses a second metal inner connecting wall (see annotated figure 980’) and a second metal outer connecting wall (see annotated figure 980’), 10having respectively an inner connecting flange wall (109b; Fig. 2) and an outer connecting flange wall (109a; Fig. 2), for connections respectively, between: said inner wall and an inner structure ( the inner wall is necessarily in contact with an inner structure) and said outer wall and an outer structure (the outer wall is necessarily in contact with an outer structure).
Chang is silent regarding the inner structure being at least one of a casing and a part of a nozzle of the turbomachine, and/or a downstream arm of an air diffuser of the turbomachine, and/or 15an inner web attached to said downstream arm; and the outer structure being at least one of a second part of said nozzle and/or an outer casing of the turbomachine.
However, De Sousa teaches a combustion chamber (“combustion chamber”, not labeled, Abstract) for a gas turbomachine (“turbomachine”, not labeled, [0001]), the combustion chamber comprising:  5an inner wall (26, Fig. 1); an outer wall (28, Fig. 1);  and a chamber bottom (30, Fig. 1); a second metal inner connecting wall (see annotated figure 558’) and a second metal outer connecting wall (see annotated figure 558’), 10having respectively an inner connecting flange wall (see annotated figure 558’) and an outer connecting flange wall (see annotated figure 558’), for connections respectively, between: said inner wall and an inner structure (inner part of 44, Fig. 1) and said outer wall and an outer structure (outer part of 44, Fig. 1), wherein the inner structure being at least one of  a casing and a part of a nozzle of the turbomachine (inner part of 44, Fig. 1), 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the inner and outer structures of Chang to be a part of a nozzle of the turbomachine and a second part of said nozzle, respectively, as taught by De Souza, in order to guide the combustion gases exiting the combustion chamber towards the turbine nozzle.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Bunel (US 2014/0318138).
Regarding Claim 8: Chang discloses all the limitations of Claim 1, as stated above, and further discloses fuel injection mounting assemblies for the fuel injection devices (see annotated figure 980’, injection mounting assemblies are necessarily present to mount the fuel injection devices 112 into the openings 110).
Chang is silent regarding the injection mounting assemblies having sheaths arranged in said first openings of the chamber bottom, the sheaths having upstream-facing edges, and  25washers through which said injection devices pass, such as the sheaths, and individually delimiting, with a flange of the corresponding sheath, an annular space wherein an annular flange of said injection device is accommodated and can slide in the radial direction, and  200592,001 14'121531968v.122 wherein an axial clearance is reserved between each sheath and the heat shield of said one-piece assembly.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify the fuel injection mounting assemblies, and correspondingly the fuel injection devices, of Chang by the fuel injection mounting assemblies, and correspondingly the fuel injection devices, of Bunel, to have sheaths arranged in said first openings of the chamber bottom, the sheaths having upstream-facing edges, and  25washers through which said injection devices pass, such as the sheaths, and individually delimiting, with a flange of the corresponding sheath, an annular space wherein an annular flange of said injection device is accommodated and can slide in the radial direction, and  200592,001 14'121531968v.122 wherein an axial clearance is reserved between each sheath and the chamber bottom of said one-piece assembly, as taught by Bunel. Doing so would provide cooling of the chamber bottom, eliminate the . 

    PNG
    media_image3.png
    695
    718
    media_image3.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Overman (US 2012/0234013).
Regarding Claim 9: Chang discloses all the limitations of Claim 1, as stated above, and further discloses the part forming the inner and outer walls  being a single piece (see [0048]) and  dilution holes being optional (see [0046]) but  does not explicitly recites the part forming the inner and outer walls, respectively, of said one-piece 
However, Overman teaches  a combustion chamber (102; Figs. 1-2) for a gas turbomachine (“gas turbine engine”, not labeled, Abstract), the combustion chamber comprising:  5an inner wall (106; Figs. 1-2), an outer wall (108; Figs. 1-2),  and a chamber bottom (104; Fig. 2) forming a one-piece piece assembly (see Figs. 1-2, 7a, wherein 104, 106, and 108 are a single piece) ;and multipoint injection devices (120, Fig. 1; and [0039, 70-71, 75], Fig. 7a wherein the fuel is injected at a multitude of locations) mounted in openings (112, Fig. 1) of the chamber bottom (Fig. 1) ; wherein the multipoint injection device eliminates the need for dilution holes ([0050]) thus the part forming the inner and outer walls, respectively, of said one-piece assembly is entirely solid, 5thus having no primary and dilution holes ( see Figs. 1, 7a, 8; and [0050] wherein dilution are not present and used).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injection device of Chang to have a multipoint injection device and thus eliminated the need of dilution holes, as taught by Overman, in order to enhance mixing in the combustion chamber, as recognized by Overman (see [0054]).

Examiner Notes
Amending the claims to further clarify where and how the first metal inner/outer, respectively, connecting walls are connecting and affixing the inner/outer wall, respectively, may provide way to advance prosecution, as well as potentially overcome the prior art of record. 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
/R.A.C./	/GERALD L SUNG/                                                                                             Primary Examiner, Art Unit 3741                                                                                                           Examiner, Art Unit 3741